Exhibit 10.3

FORM OF

RESTRICTED STOCK AGREEMENT

«Insert Date»

«FirstName» «LastName»

«Title»

Valassis Communications, Inc.

19975 Victor Parkway

Livonia, MI 48152

Dear Mr./Ms. «LastName»:

This Agreement confirms the grant of an Award of Restricted Stock to you
effective as of «Insert Date» (the “Grant Date”) under the Valassis
Communications, Inc. 2008 Omnibus Incentive Compensation Plan, as the same may
be amended from time to time (the “Plan”), upon the following terms and
conditions. Capitalized terms used in this Agreement, but not defined herein,
shall have the meanings set forth in the Plan.

1. Award Grant. Valassis Communications, Inc. (the “Company”) hereby grants to
you an Award of Restricted Stock under the Plan for an aggregate of «Insert
Share Amount» shares of Stock (the “Restricted Shares”).

2. Restrictions.

(a) The Restricted Shares are being awarded to you subject to the transfer and
forfeiture restrictions set forth below (the “Restrictions”). You may not
directly or indirectly, by operation of law or otherwise, voluntarily or
involuntarily, alienate, attach, sell, assign, pledge, encumber, charge or
otherwise transfer any of the Restricted Shares still subject to the
Restrictions. Notwithstanding the foregoing, Restricted Shares may be
transferred to a family member (as defined in the Form S-8 Registration
Statement under the Securities Act of 1933) as a gift or by a domestic relations
order, only if, in each case, the transferee executes a written consent to be
bound by the terms of this Agreement.

(b) Except as otherwise provided in this Agreement, the Restrictions shall lapse
to the extent that the Restricted Shares have become vested as follows, subject
to you remaining continuously employed by the Company, a Subsidiary, or an
Affiliate on the applicable vesting date:

[INSERT VESTING SCHEDULE]



--------------------------------------------------------------------------------

 

«FirstName» «LastName»

«Insert Date»

Page 2

 

(c) Notwithstanding Paragraph 2(b), subject to Paragraph 3 hereof, all
Restricted Shares (unless earlier forfeited in accordance with the terms hereof)
shall become fully vested and the Restrictions shall lapse with respect to all
Restricted Shares upon:

 

  (i) a Change in Control, if you remain continuously employed on the effective
date of a Change in Control with the Company, a Subsidiary, an Affiliate, or
such other Person that acquires more than 50% of the combined voting power of
the Company’s then outstanding securities in connection with such Change in
Control, or

 

  (ii) a termination of your employment with the Company and its Subsidiaries
and Affiliates under the following conditions:

 

  (A) by reason of death or Disability (as “Disability” is defined in your
employment agreement with the Company, a Subsidiary, or an Affiliate; if no
“Disability” definition exists in your employment agreement (or no employment
agreement exists), a Disability shall be deemed to occur if you are absent from
your duties with the Company, a Subsidiary, or an Affiliate for a period of at
least 180 days during any 12 month period as a result of incapacity due to a
mental or physical illness, as determined solely in the discretion of the
Committee);

 

  (B) by the Company other than for Cause (as “Cause” is defined in your
employment agreement with the Company, a Subsidiary, or an Affiliate; if no
“Cause” definition exists in your employment agreement (or no employment
agreement exists), Cause shall have the following meaning: (1) conviction of any
felony or misdemeanor; (2) violation of any Company policy, including, but not
limited to, the Company’s Drug and Alcohol policies, code of conduct, and/or
employee handbook; (3) the commission of any act detrimental to the best
interests or reputation of the Company; (4) the failure to follow the reasonable
directives of your supervisory personnel; or (5) the failure to meet applicable
performance standards);

 

  (C) by you for Good Reason (if and only if termination for Good Reason is
permitted under your employment agreement with the Company, a Subsidiary, or an
Affiliate and only to the extent defined in your employment agreement); or

 

  (D) by reason of your retirement under the Valassis Employees’ Retirement
Savings Plan.

(d) Notwithstanding Paragraphs 2(b), subject to Paragraph 3 hereof, if your
employment with the Company and its Subsidiaries and Affiliates terminates for
any reason other than a termination of employment described in Paragraph
2(c)(ii) above (and excluding any



--------------------------------------------------------------------------------

 

«FirstName» «LastName»

«Insert Date»

Page 3

 

termination for “Cause” (as defined above)) and if, as of such termination of
employment, the sum of your age plus your years of service with the Company and
its Subsidiaries and Affiliates (including partial years of age and service), as
determined by the Company’s employment records, equals or exceeds seventy-five
(the “Rule of 75 Termination”), then the Restricted Shares, to the extent the
Restricted Shares remain outstanding and the Restrictions have not lapsed (in
accordance with the terms hereof), shall continue to vest and the Restrictions
shall continue to lapse in accordance Paragraph 2(a) above, notwithstanding your
termination of employment; provided that all such Restricted Shares shall become
fully vested and the Restrictions shall lapse upon a subsequent Change in
Control.

3. Conditions to Qualify for Rule of 75 Termination; Forfeiture.

(a) Except as otherwise expressly provided in Paragraph 2 hereof, upon
termination of your employment with the Company, a Subsidiary, or an Affiliate
for any reason, all Restricted Shares for which the Restrictions have not lapsed
at such time shall be immediately forfeited by you and shall be returned to or
canceled by the Company, as applicable.

(b) You shall not be eligible to qualify for the special provisions herein
attributable to the Rule of 75 Termination in respect of the Restricted Shares
unless, during the period beginning with the Grant Date and ending on the
applicable vesting date on which the Restrictions lapse in respect of each of
the Restricted Shares (the “Restriction Period”), you satisfy all of the
following conditions:

(i) You do not offer or sell any products or services that compete in any market
with the businesses of the Company, any Subsidiary, or any Affiliate;

(ii) You do not render services to any firm, person or corporation that competes
in any market with the businesses of the Company, any Subsidiary, or any
Affiliate (each a “Competitor”);

(iii) You do not have any interest, direct or indirect, in any Competitor;
provided, however, that ownership of five percent or less of any class of debt
or equity securities which are publicly traded securities shall not be a
violation of this condition; and

(iv) You do not, directly or indirectly, (i) solicit any employee of the
Company, any Subsidiary, or any Affiliate with a view to inducing or encouraging
such employee to leave the employ of the Company, a Subsidiary, or an Affiliate,
respectively, for the purpose of being hired by you or any employer affiliated
with you, or (ii) solicit, take away, attempt to take away, or otherwise
interfere with the business relationship between the Company, any Subsidiary, or
any Affiliate and any of its respective customers.

Notwithstanding any other provision in this Agreement to the contrary, in the
event of a breach of this Paragraph 3(b) during the Restriction Period, then the
Restricted Shares, to the extent the Restrictions have not lapsed, shall be
immediately forfeited by you and shall be returned to or cancelled by the
Company, as applicable.



--------------------------------------------------------------------------------

 

«FirstName» «LastName»

«Insert Date»

Page 4

 

(c) Upon a forfeiture of your Restricted Shares pursuant to and in accordance
with this Paragraph 3, the Company will not be obligated to pay you any
consideration whatsoever for the forfeited Restricted Shares.

4. Issuance and Custody of Certificates.

(a) The Company shall cause the Restricted Shares to be issued in your name,
either by book-entry registration or issuance of a stock certificate or
certificates, which certificate or certificates shall be held by the Company.
The Shares shall be restricted from transfer during the period during which the
Restrictions exist and shall be subject to an appropriate stop-transfer order.
If any certificate is issued, the certificate shall bear an appropriate legend
referring to the Restrictions applicable to the Restricted Shares.

(b) If any certificate is issued, you shall be required to execute and deliver
to the Company a stock power or stock powers relating to the Restricted Shares.

(c) Upon vesting, the Company shall promptly cause your Vested Shares (less any
Shares that may have been withheld to pay taxes) to be delivered to you, free of
the restrictions and/or legend described in Section 4(a) hereof, either by
book-entry registration or in the form of a certificate or certificates,
registered in your name or in the names of your legal representatives,
beneficiaries or heirs, as applicable.

5. Withholding Taxes.

(a) You acknowledge that you will consult with your personal tax advisor
regarding the federal, state and local tax consequences of the grant of the
Restricted Shares, payment of dividends on the Restricted Shares (if any), the
vesting of the Restricted Shares and any other matters related to this
Agreement. You are relying solely on your advisors and not on any statements or
representations of the Company or any of its agents. You understand that you are
responsible for your own tax liability that may arise as a result of this grant
of the Restricted Shares or any other matters related to this Agreement.

(b) In order to comply with all applicable federal, state or local income tax
laws or regulations, the Company may take such action as it deems appropriate to
ensure that all income and payroll taxes, which are your sole and absolute
responsibility, are withheld or collected from you at the minimum required
withholding rate.

(c) In accordance with the terms of the Plan, and such rules as may be adopted
by the Committee administering the Plan, in the discretion of the Committee, you
may elect to satisfy any applicable tax withholding obligations arising from the
receipt of, or the lapse of restrictions relating to, the Restricted Shares by:

 

  (i) delivering cash (including check, draft, money order or wire transfer made
payable to the order of the Company);

 

  (ii) having the Company withhold a portion of the Vested Shares having a Fair
Market Value equal to the amount of the minimum statutory withholding
obligations;



--------------------------------------------------------------------------------

 

«FirstName» «LastName»

«Insert Date»

Page 5

 

  (iii) delivering to the Company shares of Common Stock having a Fair Market
Value equal to the amount of such taxes. The Company will not deliver any
fractional Share but will pay, in lieu thereof, the Fair Market Value of such
fractional Share. Your election must be made on or before the date that the
amount of tax to be withheld is determined; or

 

  (iv) using such other methods of payment that the Committee, in its
discretion, deems appropriate from time to time.

6. Conditions to Issuance of Stock Certificates. The Company shall not be
required to issue or deliver any Shares pursuant to this Agreement prior to
fulfillment of all of the following conditions:

(a) The admission of such Shares to listing on all stock exchanges on which such
Shares are then listed;

(b) The completion of any registration or other qualification of such Shares
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, which the
Committee shall, in its absolute discretion, deem necessary or advisable;

(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Committee shall, in its absolute discretion,
determine to be necessary or advisable; and

(d) The receipt by the Company of any applicable withholding tax with respect to
such Shares (subject to any minimum statutory withholding limits).

7. Incorporation of Plan Provisions. This Agreement is made pursuant to the Plan
and is subject to all the terms and provisions of such Plan as if the same were
fully set forth herein. In the event of a conflict between the terms of this
Agreement and the terms of the Plan, the Plan shall control.

8. Shareholder Rights. With respect to the Restricted Shares, you shall be
entitled effective as of the Grant Date to exercise the rights of a shareholder
of Stock of the Company, including the right to vote the Restricted Shares and
the right to receive dividends on the Restricted Shares, unless and until the
Restricted Shares are forfeited under Paragraph 3 above. Notwithstanding the
foregoing, you shall be subject to the transfer restrictions in Paragraph 2.
Your rights with respect to the Restricted Shares shall remain forfeitable at
all times prior to the date or dates on which the Restrictions lapse with
respect to the Restricted Shares.

9. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

10. Entire Agreement. This Agreement represents the complete understanding with
respect to the Restricted Shares granted hereunder and supersedes and cancels
all prior written or oral agreements and understandings relating to the terms of
this Agreement and the Restricted Shares.



--------------------------------------------------------------------------------

 

«FirstName» «LastName»

«Insert Date»

Page 6

 

11. Severability. Whenever feasible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

12. Miscellaneous. This Agreement: (a) shall be binding upon and inure to the
benefit of any successor of the Company and your successors, assigns and estate,
including your executors, administrators and trustees; (b) shall be governed by
the laws of the State of Delaware and any applicable laws of the United States;
and (c) may not be amended except in writing. It is intended that this Award
will be exempt from Section 409A of the Code. However, nothing in the Agreement
shall be construed to result in a guarantee of this tax treatment, and you shall
be responsible for all of your federal, state and local taxes (and any related
liabilities). All actions or proceedings arising out of, or related to, this
Agreement shall be brought only in an appropriate federal or state court in
Michigan and the Parties hereby consent to the jurisdiction of such courts over
themselves and the subject matter of such actions or proceedings.

To confirm your acceptance of the foregoing, please sign and return this
Agreement to Todd L. Wiseley, General Counsel, Senior Vice President,
Administration and Secretary, Valassis Communications, Inc., 19975 Victor
Parkway, Livonia, Michigan, 48152.

 

VALASSIS COMMUNICATIONS, INC. By:   

 

   Todd L. Wiseley    General Counsel, Senior Vice President, Administration and
Secretary

 

AGREED:

 

«Insert Name» Date:  

 